    Case: 2:21-cv-00143-EAS-CMV Doc #: 10 Filed: 04/16/21 Page: 1 of 3 PAGEID #: 56




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

    UNITED STATES OF AMERICA,                        :         Case No. 2:21-cv-143
                                                     :
                       Plaintiff,                    :
                                                     :         JUDGE SARGUS
                     v.                              :         Magistrate Judge Vascura
                                                     :
    ONE 2015 CHEVROLET TAHOE, VIN                    :
    1GNSKBKC1FR598441, WITH ALL                      :
    ATTACHMENTS THEREON,                             :
                                                     :
                       Defendant.                    :


                  DEFAULT JUDGMENT AND DECREE OF FORFEITURE


         This matter comes before the Court on the United States’ Motion for a Default Judgment

and Decree of Forfeiture pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure and 21

U.S.C. § 881(a)(4). (Doc. 9.) After a thorough review of the record, the Court finds the following:

         That on January 14, 2021, the United States filed a verified Complaint for Forfeiture In

Rem in the present action seeking the forfeiture of a 2015 Chevrolet Tahoe, VIN

1GNSKBKC1FR598441, with all attachments thereon (Doc. 1);

         That this action was brought to enforce the provisions of 21 U.S.C. § 881(a)(4), which

provides for the forfeiture to the United States of:

         All conveyances, including aircraft, vehicles, or vessels, which are used, or are
         intended for use, to transport, or in any manner to facilitate the transportation, sale,
         receipt, possession, or concealment of property described in paragraph (1) . . . . 1




1
 Under 21 U.S.C. § 881(a)(1), the property is described as “[a]ll controlled substances which have
been manufactured, distributed, dispensed, or acquired in violation of this subchapter.” Controlled
substances are defined under 21 U.S.C. § 802(6) as “a drug or other substance, or immediate
precursor, included in schedule I, II, III, IV, or V of part B of this subchapter.”
 Case: 2:21-cv-00143-EAS-CMV Doc #: 10 Filed: 04/16/21 Page: 2 of 3 PAGEID #: 57




       That process was duly issued herein and returned according to law (Doc. 4);

       That notice of the civil forfeiture action against the defendant was given according to law

(Docs. 5, 6);

       That the Clerk of this Court entered a default against Richard K. Oppong and Maria Isabel

Macias LLC on March 31, 2021, for failure to plead or otherwise defend as required by law (Doc.

8);

       That no other person or entity is known to the United States to have an interest in the

defendant, and no other person or entity has come forward timely to file herein any claim or other

pleading within the time fixed by law;

       That the allegations of the verified Complaint for Forfeiture In Rem are taken as admitted;

       That this Court has jurisdiction pursuant to 21 U.S.C. § 881(a)(4), 28 U.S.C. § 1345, and

28 U.S.C. § 1355; and

       That the defendant is subject to forfeiture, pursuant to 21 U.S.C. § 881(a)(4), because it

was used, or was intended for use, to transport, or in any manner to facilitate the transportation,

sale, receipt, possession, or concealment of a controlled substance as defined under 21 U.S.C.

§ 802(6).

       NOW THEREFORE, based upon the above findings, and the Court being otherwise fully

advised in the matter, it is hereby ORDERED, ADJUDGED, AND DECREED:

       1.       That in accordance with Rule 55(b)(2) of the Federal Rules of Civil Procedure, a

default judgment is hereby entered against Richard K. Oppong, Maria Isabel Macias LLC, and all

other persons and entities who might have an interest in the defendant for failure to plead or

otherwise defend as required by law.




                                                2
 Case: 2:21-cv-00143-EAS-CMV Doc #: 10 Filed: 04/16/21 Page: 3 of 3 PAGEID #: 58




        2.      That all right, title, and interest in the defendant, described as:

                A 2015 Chevrolet Tahoe, VIN 1GNSKBKC1FR598441, with all
                attachments thereon,

is hereby CONDEMNED and FORFEITED to the United States pursuant to 21 U.S.C. § 881(a)(4).

        3.      That all right, title, and interest in the defendant is vested in the United States, and

no right, title, or interest shall exist in any other person or entity.

        4.      That the United States shall dispose of the defendant in accordance with the law.

                         IT IS SO ORDERED this 16th day of April, 2021.



                                                  s/Edmund A. Sargus, Jr.
                                                 HONORABLE EDMUND A. SARGUS, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                                    3
